DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 1/7/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Pending Application 17/645,432
US Patent #10,924,822
1. A method of processing media data, the method comprising: 
parsing, by a processor implemented in circuitry, a bitstream including data formatted according to Common Media Application Format (CMAF); 
detecting, by the processor and during the parsing, a file type (FTYP) value for a CMAF track file of the bitstream; 
determining, by the processor, that a CMAF header of the CMAF track file starts with the FTYP value; and 
processing, by the processor, one or more CMAF fragments following the CMAF header of the CMAF track file, wherein processing the one or more CMAF fragments comprises: 
detecting one or more segment type (STYP) values in the bitstream; 
determining that each of the one or more STYP values corresponds to a start of a respective one of the CMAF fragments;
determining that at least one of the STYP values comprises a value indicating presence of a first sample of the respective one of the CMAF fragment;  and
processing each of the CMAF fragments starting from the corresponding STYP value, comprising, in response to determining that the at least one of the STYP values comprises the value indicating the presence of the first sample of the respective one of the CMAF fragments, 

processing data of the bitstream following the at least one of the STYP values as corresponding to samples of the corresponding one of the CMAF fragments.
1. A method of processing media data, the method comprising: 
parsing, by a processor implemented in circuitry, a bitstream including data formatted according to Common Media Application Format (CMAF); 
detecting, by the processor and during the parsing, a file type (FTYP) value for a CMAF track file of the bitstream; 
determining, by the processor, that a CMAF header of the CMAF track file starts with the FTYP value; and 
processing, by the processor, one or more CMAF fragments following the CMAF header of the CMAF track file, wherein processing the one or more CMAF fragments comprises: 
detecting one or more segment type (STYP) values in the bitstream; 
determining that each of the one or more STYP values corresponds to a start of a respective one of the CMAF fragments;
determining that at least one of the STYP values comprises “cmff;” and 



processing each of the CMAF fragments starting from the corresponding STYP value, comprising, in response to determining that the at least one of the STYP values comprises “cmff,” 




processing data of the bitstream immediately following the at least one of the STYP values as corresponding to samples of the corresponding one of the CMAF fragments.
2. The method of claim 1, wherein determining that at least one of the STYP values comprises a value indicating presence of a first sample of the respective one of the CMAF fragment comprises determining that the at least one of the STYP values has a value of "cmff'.
2. The method of claim 1, further comprising: determining that at least one of the STYP values for a corresponding one of the CMAF fragments has a value indicating that the corresponding one of the CMAF fragments includes a CMAF chunk; and processing the CMAF chunk in response to determining that the at least one of the STYP values has the value indicating that the corresponding one of the CMAF fragments includes the CMAF chunk.

3. The method of claim 2, wherein the value for the at least one of the STYP values comprises “cmfl”.
3. The method of claim 1, further comprising: 
determining that at least one of the STYP values for a corresponding one of the CMAF fragments has a value indicating that the corresponding one of the CMAF fragments includes a CMAF chunk; and processing the CMAF chunk in response to determining that the at least one of the STYP values has the value indicating that the corresponding one of the CMAF fragments includes the CMAF chunk.
4. The method of claim 1, further comprising: 
determining that at least one of the STYP values for a corresponding one of the CMAF fragments has a value indicating that the corresponding one of the CMAF fragments is included in a CMAF segment of the CMAF track file; and processing the CMAF segment in response to determining that the at least one of the STYP values has the value indicating that the corresponding one of the CMAF fragments is included in the CMAF segment.
4. The method of claim 3, wherein the value for the at least one of the STYP values for the corresponding one of the CMAF fragments comprises "cmfl".
3. The method of claim 2, wherein the value for the at least one of the STYP values comprises “cmfl”.
5. The method of claim 1, further comprising: 
determining that at least one of the STYP values for a corresponding one of the CMAF fragments has a value indicating that the corresponding one of the CMAF fragments is included in a CMAF segment of the CMAF track file; and 
processing the CMAF segment in response to determining that the at least one of the STYP values has the value indicating that the corresponding one of the CMAF fragments is included in the CMAF segment.
4. The method of claim 1, further comprising: 
determining that at least one of the STYP values for a corresponding one of the CMAF fragments has a value indicating that the corresponding one of the CMAF fragments is included in a CMAF segment of the CMAF track file; and 
processing the CMAF segment in response to determining that the at least one of the STYP values has the value indicating that the corresponding one of the CMAF fragments is included in the CMAF segment.
6. The method of claim 5, wherein the value for the at least one of the STYP values for the corresponding one of the CMAF fragments comprises "cmfs".
5. The method of claim 4, wherein the value for the at least one of the STYP values comprises “cmfs”.
7. The method of claim 1, wherein processing each of the CMAF fragments comprises determining that data following the CMAF header represents the one or more CMAF fragments in response to detection of the FTYP value.
7. The method of claim 1, wherein processing the one or more CMAF fragments comprises determining that data following the CMAF header represents the one or more CMAF fragments in response to detection of the FTYP value.
8. A device for processing media data, the device comprising: 
a memory for storing media data; and one or more processors implemented in circuitry and configured to: 
parse a bitstream including data formatted according to Common Media Application Format (CMAF); 

detect, during the parsing, a file type (FTYP) value for a CMAF track file of the bitstream; 
determine that a CMAF header of the CMAF track file starts with the FTYP value; and 
process one or more CMAF fragments following the CMAF header of the CMAF track file, wherein to process the one or more CMAF fragments, the one or more processors are configured to: 
detect one or more segment type (STYP) values in the bitstream; 
determine that each of the one or more STYP values corresponds to a start of a respective one of the CMAF fragments; 
determine that at least one of the STYP values comprises a value indicating presence of a first sample of the respective one of the CMAF fragment; and 
process each of the CMAF fragments starting from the corresponding STYP value, wherein to process each of the CMAF fragments, the one or more processors are configured to, in response to determining that the at least one of the STYP values comprises the value indicating the presence of the first sample of the respective one of the CMAF fragments, process data of the bitstream following the at least one of the STYP values as corresponding to samples of the corresponding one of the CMAF fragments.
8. A device for processing media data, the device comprising: 
a memory for storing media data; and one or more processors implemented in circuitry and configured to: 
parse a bitstream including the media data, the bitstream being formatted according to Common Media Application Format (CMAF); 
detect, during the parsing, a file type (FTYP) value for a CMAF track file of the bitstream; 
determine that a CMAF header of the CMAF track file starts with the FTYP value; and 
process one or more CMAF fragments following the CMAF header of the CMAF track file, wherein to process the one or more CMAF fragments, the one or more processors are configured to: 
detect one or more segment type (STYP) values in the bitstream; 
determine that each of the one or more STYP values corresponds to a start of a respective one of the CMAF fragments; 
determine that at least one of the STYP values comprises “cmff,” and 



process each of the CMAF fragments starting from the corresponding STYP value, wherein the one or more processors are further configured to, in response to determining that the at least one of the STYP values comprises “cmff,” 



process data of the bitstream immediately following the at least one of the STYP values as corresponding to samples of the corresponding one of the CMAF fragments.
9. The device of claim 8, wherein to determine that at least one of the STYP values comprises a value indicating presence of a first sample of the respective one of the CMAF fragment, the one or more processors are configured to determine that the at least one of the STYP values has a value of "cmff'.
10. The device of claim 9, wherein the value for the at least one of the STYP values comprises “cmfl”.
10. The device of claim 8, wherein the one or more processors are further configured to: 
determine that at least one of the STYP values for a corresponding one of the CMAF fragments has a value indicating that the corresponding one of the CMAF fragments includes a CMAF chunk; and 

process the CMAF chunk in response to determining that the at least one of the STYP values has the value indicating that the corresponding one of the CMAF fragments includes the CMAF chunk.
11. The device of claim 8, wherein the one or more processors are further configured to: 
determine that at least one of the STYP values for a corresponding one of the CMAF fragments has a value indicating that the corresponding one of the CMAF fragments is included in a CMAF segment of the CMAF track file; and 
process the CMAF segment in response to determining that the at least one of the STYP values has the value indicating that the corresponding one of the CMAF fragments is included in the CMAF segment.
11. The device of claim 10, wherein the value for the at least one of the STYP values for the corresponding one of the CMAF fragments comprises "cmfl."
10. The device of claim 9, wherein the value for the at least one of the STYP values comprises “cmfl”.
12. The device of claim 8, wherein the one or more processors are further configured to: 
determine that at least one of the STYP values for a corresponding one of the CMAF fragments has a value indicating that the corresponding one of the CMAF fragments is included in a CMAF segment of the CMAF track file; and 
process the CMAF segment in response to determining that the at least one of the STYP values has the value indicating that the corresponding one of the CMAF fragments is included in the CMAF segment.  

11. The device of claim 8, wherein the one or more processors are further configured to: 
determine that at least one of the STYP values for a corresponding one of the CMAF fragments has a value indicating that the corresponding one of the CMAF fragments is included in a CMAF segment of the CMAF track file; and
 process the CMAF segment in response to determining that the at least one of the STYP values has the value indicating that the corresponding one of the CMAF fragments is included in the CMAF segment.
13. The device of claim 12, wherein the value for the at least one of the STYP values for the corresponding one of the CMAF fragments comprises "cmfs".
12. The device of claim 11, wherein the value for the at least one of the STYP values comprises “cmfs”.
14. The device of claim 8, wherein to process each of the CMAF fragments, the one or more processors are configured to determine that data following the CMAF header represents the one or more CMAF fragments in response to detection of the FTYP value.
14. The device of claim 8, wherein the one or more processors are configured to determine that data following the CMAF header represents the one or more CMAF fragments in response to detection of the FTYP value.
15. A computer-readable storage medium having stored thereon instructions that, when executed, cause a processor to: 
parse a bitstream including data formatted according to Common Media Application Format (CMAF); 
detect, during the parsing, a file type (FTYP) value for a CMAF track file of the bitstream; 
determine that a CMAF header of the CMAF track file starts with the FTYP value; and 

processing, by the processor, one or more CMAF fragments following the CMAF header of the CMAF track file, wherein the instructions that cause the processor to process the one or more CMAF fragments comprise instructions that cause the processor to: 
detect one or more segment type (STYP) values in the bitstream; 
determine that each of the one or more STYP values corresponds to a start of a respective one of the CMAF fragments; 
determine that at least one of the STYP values comprises a value indicating presence of a first sample of the respective one of the CMAF fragment; and 
process each of the CMAF fragments starting from the corresponding STYP value, including instructions that cause the processor to, in response to determining that the at least one of the STYP values comprises the value indicating the presence of the first sample of the respective one of the CMAF fragments, process data of the bitstream following the at least one of the STYP values as corresponding to samples of the corresponding one of the CMAF fragments.
17.  A computer-readable storage medium having stored thereon instructions that, when executed, cause a processor to: 
parse a bitstream including data formatted according to Common Media Application Format (CMAF); 
detect, during the parsing, a file type (FTYP) value for a CMAF track file of the bitstream; 
determine that a CMAF header of the CMAF track file starts with the FTYP value; and 
process one or more CMAF fragments following the CMAF header of the CMAF track file, wherein the instructions that cause the processor to process the one or more CMAF fragments comprise instructions that cause the processor to: 
detect one or more segment type (STYP) values in the bitstream; 
determine that each of the one or more STYP values corresponds to a start of a respective one of the CMAF fragments; 
determine that at least one of the STYP values comprises “cmff,” and 




process each of the CMAF fragments starting from the corresponding STYP value, wherein the instructions that cause the processor to process each of the CMAF fragments starting from the corresponding STYP value comprise instructions that cause the processor to process data of the bitstream immediately following the at least one of the STYP values as corresponding to samples of the corresponding one of the CMAF fragments.
16. The computer-readable storage medium of claim 15, wherein the instructions that cause the processor to determine that at least one of the STYP values comprises a value indicating presence of a first sample of the respective one of the CMAF fragment comprise instructions that cause the processor to determine that the at least one of the STYP values has a value of "cmff'.
18. The computer-readable storage medium of claim 17, wherein the samples of the CMAF fragments comprise samples of first CMAF fragments, and wherein the instructions that cause the processor to process each of the CMAF fragments further comprise instructions that cause the processor to: process second CMAF fragments of the one or more CMAF fragments as being included in respective CMAF segments when corresponding STYP values for the second CMAF fragments have a value of “cmfs;” and process third CMAF fragments of the one or more CMAF fragments as including respective CMAF chunks when corresponding STYP values for the third CMAF fragments have a value of “cmfl”.
17. The computer-readable storage medium of claim 15, further comprising instructions that cause the processor to: determine that at least one of the STYP values for a corresponding one of the CMAF fragments has a value indicating that the corresponding one of the CMAF fragments includes a CMAF chunk; and process the CMAF chunk in response to determining that the at least one of the STYP values has the value indicating that the corresponding one of the CMAF fragments includes the CMAF chunk.

18. The computer-readable storage medium of claim 15, further comprising instructions that cause the processor to: determine that at least one of the STYP values for a corresponding one of the CMAF fragments has a value indicating that the corresponding one of the CMAF fragments is included in a CMAF segment of the CMAF track file; and process the CMAF segment in response to determining that the at least one of the STYP values has the value indicating that the corresponding one of the CMAF fragments is included in the CMAF segment.

19. The computer-readable storage medium of claim 15, wherein the instructions that cause the processor to process each of the CMAF fragments comprise instructions that cause the processor to determine that data following the CMAF header represents the one or more CMAF fragments in response to detection of the FTYP value.

	20. A device for processing media data, the device comprising: 
means for parsing a bitstream including data formatted according to Common Media Application Format (CMAF); 
means for detecting, during the parsing, a file type (FTYP) value for a CMAF track file of the bitstream; 
means for determining that a CMAF header of the CMAF track file starts with the FTYP value; and 
means for processing one or more CMAF fragments following the CMAF header of the CMAF track file, wherein the means for processing the one or more CMAF fragments comprises: 
means for detecting one or more segment type (STYP) values in the bitstream; 
means for determining that each of the one or more STYP values corresponds to a start of a respective one of the CMAF fragments; 
means for determining that at least one of the STYP values comprises a value indicating presence of a first sample of the respective one of the CMAF fragment; and 
means for processing each of the CMAF fragments starting from the corresponding STYP value, comprising 



means for processing, in response to determining that the at least one of the STYP values comprises the value indicating the presence of the first sample of the respective one of the CMAF fragments, data of the bitstream following the at least one of the STYP values as corresponding to samples of the corresponding one of the CMAF fragments.
15. A device for processing media data, the device comprising: 
means for parsing a bitstream including data formatted according to Common Media Application Format (CMAF); 
means for detecting, during the parsing, a file type (FTYP) value for a CMAF track file of the bitstream; 
means for determining that a CMAF header of the CMAF track file starts with the FTYP value; and 
means for processing one or more CMAF fragments following the CMAF header of the CMAF track file, 
wherein the means for processing the one or more CMAF fragments comprises:
means for detecting one or more segment type (STYP) values in the bitstream; 
means for determining that each of the one or more STYP values corresponds to a start of a respective one of the CMAF fragments; 
means for determining that at least one of the STYP values comprises “cmff,” and 


means for processing each of the CMAF fragments starting from the corresponding STYP value, the means for processing each of the CMAF fragments starting from the corresponding STYP value comprising 
means for processing, in response to determining that the at least one of the STYP values comprises “cmff,” data of the bitstream immediately following the at least one of the STYP values as corresponding to samples of the corresponding one of the CMAF fragments.


Claims 1, 8, 15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 17 and 15 of U.S. Patent No. 10,924,822, hereinafter ‘822. Although the claims at issue are not identical, they are not patentably distinct from each other.

As for claim 1,  claim 1 of ‘822 teaches a method of processing media data, the method comprising (Preamble): 
parsing, by a processor implemented in circuitry, a bitstream including data formatted according to Common Media Application Format (CMAF) (First Stanza); 
detecting, by the processor and during the parsing, a file type (FTYP) value for a CMAF track file of the bitstream (Second Stanza); 
determining, by the processor, that a CMAF header of the CMAF track file starts with the FTYP value (Third Stanza); and 
processing, by the processor, one or more CMAF fragments following the CMAF header of the CMAF track file, wherein processing the one or more CMAF fragments comprises: detecting one or more segment type (STYP) values in the bitstream (Fourth Stanza);
determining that each of the one or more STYP values corresponds to a start of a respective one of the CMAF fragments (Sixth Stanza); 
determining that at least one of the STYP values comprises a value  (Seventh Stanza); and 
processing each of the CMAF fragments starting from the corresponding STYP value, comprising, in response to determining that the at least one of the STYP values comprises the value (Eighth Stanza),
 processing data of the bitstream following the at least one of the STYP values as corresponding to samples of the corresponding one of the CMAF fragments (Ninth Stanza).
Claim 1 of ‘822 discloses  STYP values comprises ‘cmff” but fails to discloses STYP values comprises a value indicating presence of a first sample of the respective one of the CMAF fragment. 
However, paragraph [0078] – Table 1 of ‘822 discloses ‘cmff’ values’ conformance requirements include CMAF fragment that identifies the presence of the first samples of the CMAF fragment.

As for claim 8, claim 8 of ‘822 teaches a device for processing media data, the device comprising (Preamble): 
a memory for storing media data; and one or more processors implemented in circuitry and configured to (First Stanza); 
parse a bitstream including data formatted according to Common Media Application Format (CMAF) (Second Stanza); 
detect, during the parsing, a file type (FTYP) value for a CMAF track file of the bitstream (Third Stanza); 
determine that a CMAF header of the CMAF track file starts with the FTYP value (Fourth Stanza); and 
process one or more CMAF fragments following the CMAF header of the CMAF track file, wherein to process the one or more CMAF fragments, the one or more processors are configured to (Fifth Stanza): 
detect one or more segment type (STYP) values in the bitstream (Sixth Stanza); 
determine that each of the one or more STYP values corresponds to a start of a respective one of the CMAF fragments (Seventh Stanza); 
determine that at least one of the STYP values comprises a value indicating presence of a first sample of the respective one of the CMAF fragment (Eighth Stanza); and 
process each of the CMAF fragments starting from the corresponding STYP value, wherein to process each of the CMAF fragments, the one or more processors are configured to, in response to determining that the at least one of the STYP values (Ninth Stanza), 
process data of the bitstream following the at least one of the STYP values as corresponding to samples of the corresponding one of the CMAF fragments (Tenth Stanza).
Claim 8 of ‘822 discloses  STYP values comprises ‘cmff” but fails to discloses STYP values comprises a value indicating presence of a first sample of the respective one of the CMAF fragment. 
However, paragraph [0078] – Table 1 of ‘822 discloses ‘cmff’ values’ conformance requirements include CMAF fragment that identifies the presence of the first samples of the CMAF fragment.

As for claim 15, claim 17 of ‘822 teaches a computer-readable storage medium having stored thereon instructions that, when executed, cause a processor to (Preamble): 
parse a bitstream including data formatted according to Common Media Application Format (CMAF) (First Stanza); 
detect, during the parsing, a file type (FTYP) value for a CMAF track file of the bitstream (Second Stanza); 
determine that a CMAF header of the CMAF track file starts with the FTYP value (Third Stanza); and 
processing, by the processor, one or more CMAF fragments following the CMAF header of the CMAF track file, wherein the instructions that cause the processor to process the one or more CMAF fragments comprise instructions that cause the processor to (Fourth Stanza): 
detect one or more segment type (STYP) values in the bitstream (Fifth Stanza); 
determine that each of the one or more STYP values corresponds to a start of a respective one of the CMAF fragments (Sixth Stanza); 
determine that at least one of the STYP values comprises a value (Seventh Stanza), and 
process each of the CMAF fragments starting from the corresponding STYP value, including instructions that cause the processor to, in response to determining that the at least one of the STYP values comprises the value, process data of the bitstream following the at least one of the STYP values as corresponding to samples of the corresponding one of the CMAF fragments (Eighth Stanza).
Claim 17 of ‘822 discloses  STYP values comprises ‘cmff” but fails to discloses STYP values comprises a value indicating presence of a first sample of the respective one of the CMAF fragment. 
However, paragraph [0078] – Table 1 of ‘822 discloses ‘cmff’ values’ conformance requirements include CMAF fragment that identifies the presence of the first samples of the CMAF fragment.

As for claim 20, claim 15 of ‘822 teaches a device for processing media data, the device comprising (Preamble): 
means for parsing a bitstream including data formatted according to Common Media Application Format (CMAF) (First Stanza); 
means for detecting, during the parsing, a file type (FTYP) value for a CMAF track file of the bitstream (Second Stanza); 
means for determining that a CMAF header of the CMAF track file starts with the FTYP value (Third Stanza); and 
means for processing one or more CMAF fragments following the CMAF header of the CMAF track file, wherein the means for processing the one or more CMAF fragments comprises (Fourth Stanza): 
means for detecting one or more segment type (STYP) values in the bitstream (Fifth Stanza); 
means for determining that each of the one or more STYP values corresponds to a start of a respective one of the CMAF fragments (Sixth Stanza); 
means for determining that at least one of the STYP values (Seventh Stanza); and 
means for processing each of the CMAF fragments starting from the corresponding STYP value (Eighth Stanza), comprising 
means for processing, in response to determining that the at least one of the STYP values comprises the value, data of the bitstream following the at least one of the STYP values as corresponding to samples of the corresponding one of the CMAF fragments (Nine Stanza).
Claim 15 of ‘822 discloses  STYP values comprises ‘cmff” but fails to discloses STYP values comprises a value indicating presence of a first sample of the respective one of the CMAF fragment. 
However, paragraph [0078] – Table 1 of ‘822 discloses ‘cmff’ values’ conformance requirements include CMAF fragment that identifies the presence of the first samples of the CMAF fragment.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 20 in this application is given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. According to the specification, Fig. 1, Client device 40 – Retrieval Unit 52; Fig. 13; paragraphs [0113], [0121], [0158] and [0159] provide support for the functions and structure that performs the claimed functions.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations “means for parsing a bitstream,” “means for detecting…,” “means for determining ..,” and “means for processing …” in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:

Claims 1, 8, 15 and 20 are allowed because they include allowable subject matter of claims 1, 8, 17 and 15, respectively, of US Patent Number 10,924,822.  There is no prior art that teaches the underlined portion of the independent claims as recited below:

Regarding claim 1 “A method of processing media data, the method comprising: 
parsing, by a processor implemented in circuitry, a bitstream including data formatted according to Common Media Application Format (CMAF); 
detecting, by the processor and during the parsing, a file type (FTYP) value for a CMAF track file of the bitstream; 
determining, by the processor, that a CMAF header of the CMAF track file starts with the FTYP value; and 
processing, by the processor, one or more CMAF fragments following the CMAF header of the CMAF track file, wherein processing the one or more CMAF fragments comprises: 
detecting one or more segment type (STYP) values in the bitstream; determining that each of the one or more STYP values corresponds to a start of a respective one of the CMAF fragments; 
determining that at least one of the STYP values comprises a value indicating presence of a first sample of the respective one of the CMAF fragment; and 
processing each of the CMAF fragments starting from the corresponding STYP value, comprising, in response to determining that the at least one of the STYP values comprises the value indicating the presence of the first sample of the respective one of the CMAF fragments, 
processing data of the bitstream following the at least one of the STYP values as corresponding to samples of the corresponding one of the CMAF fragments.”

Claims 8, 15 and 20 recite all the same limitations of claim 1 but in a computer program product and a device that performs steps recited in claim 1.  Claims 8, 15 and 20, therefore, include allowable subject matter.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 8,755,672 B2) teach method for generating media file format 
Park et al. (US 2017/0134539) teach method for receiving media packets in multimedia system
Hannuksela et al. (US 2016/0234144) teach method for image coding and decoding
Batson et al. (US 2008/0320100) teach determining playability of media files with minimal downloading

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013.  The examiner can normally be reached on M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.T.N/           Examiner, Art Unit 2459  
/TONIA L DOLLINGER/           Supervisory Patent Examiner, Art Unit 2459